Title: To George Washington from Major General Nathanael Greene, January 1778
From: Greene, Nathanael
To: Washington, George

 

Sir,
[January 1778]

The commencement of the American war was so singular—it’s duration so uncertain—the hopes of reconciliation so strong, that our defence began, and has been continued rather by temporary expedients, than from any proper and fixed establishment.
In the early stages of the dispute, the novelty of war was so great—the spirit of patriotism so high, and the abhorrence of slavery such that the people flew to arms regardless of their famelies, fortunes and pleasures which they were about to give up, to engage in the service of their Country. Every body expected a short and speedy issue to the unhappy dispute, and every one felt a perfect freedom to make the necessary sacrafices to bring about a proper reconciliation; that the basis of our future freedom might be so grounded as to admit of no more political shocks: with these flattering hopes the Army struggled through the first campaign and necessity obliged them to persevere in the second. The third has been prosecuted upon an establishment laid in the second, and altho it made more ample provision for the Officers than had been before, yet it is found to be very unsatisfactory. The duty as Citizens—the glow of patriotism and the honors of the field are found insufficient to bind people to a service, that subjects them to a loss of fortune, to give up all the pleasures of domestick life and engages them in a hazardous & fatigueing line of duty, with but very few of the common comforts of life. However melancholy the consideration, it is a serious truth, that there is a greater disinclination to the service at the close of this Campaign, than has ever been discovered before—it is true the campaign has been severe, but not more so than may be expected while the war continues—People begin to think coolly, they compare their condition in the field with that at home—the situation of their famelies, & their future prospects grow into objects of importance. to return into private life with a ruined fortune—with a broken constitution, after years of hard servitude—there to sink into neglect & almost contempt, are comfortless considerations to every mind that looks forward to the natural consequences that will result at the termination of this war. I believe Sir, the Officers of this army begin to view their situation in this light, they cannot concieve themselves bound by any ties either private or publick, that oblige them to continue in a service that makes a certain sacrafice of a few, for the common benefit of the rest of the Society—they cannot concieve either the justice or policy of this measure; every Officer sais he is willing to bear a part of the common burden, but a very few have resolution enough to engage under such a hopeless prospect as the present institution exhibits to the view of every one in the service.

It signifies nothing Sir, to complain of the decay of private or public virtue, or to tax the Americans with the want of spirit and resolution to combat difficulties. The only enquiry that is necessary, is to find whether the war can be prosecuted upon the present establishment, if not, what other can be substituted to remedy the present evils complained of.
The foundation of American liberty would be more sure, & the superstructure with far less difficulty erected, if the love of ease, pleasure and wealth were not so predominant—but these are the materials, and with these the Pile must be erected or not at all.
It is unnecessary to search out the causes of these evils, it is sufficient to satisfy ourselves that they do really exist—to find the remedy is the only necessary enquiry—to fix upon some plan that will be satisfactory to the Officers, and the least expensive to the public, will be our true interest & national policy.
Experience shews us in many instances that men are often more influenced by a certain & durable support, than by a more liberal provision of a short & uncertain duration; Gentlemen who have a certain character and appearance to maintain—through life, will feel themselves tolerably easy, when there is such a provision made that with the strictest oeconomy they can support themselves, maintain their character, preserve their dignity & standing in Society.
To silence all the complaints of the Officers upon this head, to honour & reward their faithfull services—to make commissions more valuable, & the owners more attentive to duty—to promote a stricter dicipline, and render the army more respectable; I would beg leave to recommend putting the Continental Officers in the service of the United States upon a regular establishment for life, nearly similar to that of the British, with the liberty to buy in and sell out from a Captaincy downwards, but no man should have the priviledge of purchasing a commission in a regiment to the prejudice of the Officers belonging to it, untill they had first refused, after that a stranger may purchase Commissions under this denomination, to be rated at a certain value and made transferable. The commanding Officer of the regiment to have a negative upon an Officer’s selling out or others purchasing in, he being more immediately interested in the reputation of the regiment will be more circumspect & attentive to the qualities of his Officers—and to render them in some degree dependant upon the Commanding Officer of the regiment, will preserve that subordination & respect due from inferiors to superiors; But as the articles of Confederation invest each State with the previledge of nominating all regimental Officers, no one to be allowed to purchase into a regiment unless he is from the State to which the regiment belongs.
I should think the Congress or the Board of War with the advice of such of their Generals as they may think proper to consult, should previous

to the establishment of the Army, determine upon what plan they will carry on the war, whether upon a principle of force or oeconomy.
It is almost an established maxim in European Politicks in war that the longest purse will remain masters of the field. If Great Britain is not able to triumph over us by a superior force she will change her system & try to subdue us by the length of the dispute—she will be led to this measure upon the supposition of her having more internal & external recources of money & war-like stores to enable her to prosecute the controversy to the greatest lengths—she will endeavour to distress our trade cut off our supplies & multiply our calamities by her ravages, to induce the Inhabitants to wish for peace upon any terms. We have great reason to expect from the wealth, pride & corruption of the british Court, that they will leave no stone unturned to subjugate America. We have always flattered ourselves with a speedy issue to the contest, founded upon the general discontent of the British nation, or of their want of wealth to continue it. But if we are to judge of what will happen in future from what has past, I fancy there is no great reason to rely upon this opinion Pride and Ambition are so deeply rooted in British politicks, & the Court are so united in their measures, and the Ministers so much masters of the national wealth, that one may with great reason expect the whole national strength to operate against us untill their finances fail, or some European power interposes.
The present plan of prosecuting the American war with the Militia is so very expensive, that were our finances infinitely greater than they are, & our Military resources much more numerous than they be, they would be found very inadequate to the demand upon the present system.
The short term for which the militia are called out, the numerous sick and great desertion that commonly prevail among them, render it necessary to have double the number in motion that would constitute a sufficient force, if they were engaged for a longer time, not to say any thing of the difference between a young soldier and a veteran—their pay and subsistance are so very expensive—the loss of arms and waste of Amunition so intolerable, that no funds or magazines are equal to the demand. Such a numerous Militia is a great cause of the depreciation of our money, besides, it stagnates almost every branch of business; murmur & discontent prevail among the people, & want & distress in the Army.
There are not only the fore going injuries which arise from calling out the Militia—but there is a much greater mortality in the Army—Society is deprived of many valuable members. People that are unacquainted with a camp life, are doubly exposed & generaly suffer in that proportion.

Every thing is due to the spirited exertions of the Militia since the commencement of the war, but it is much against our national interest to prosecute it upon a plan, that multiplies our expences—stagnates all kinds of business and deprives society of many of it’s most usefull members.
The want of oeconomy in the management of our National funds and military resources, may be as ruinous in it’s consequences as the want of power or national strength—money is the sinews of war, and an army cannot be supported without magazines, for its subsistance, and military Stores for it’s appointments. I confess I think there is more reason to fear our funds and military stores will fail us than the want of men—but the present plan for carrying on the war is ruinous to our funds—destructive to our magazines—& fatal to our men.
I would recommend the following plan for new modeling the Army. I shall give my reasons hereafter for giving the preferrence to this establishment.

          
            1. Lt Colo.
            27. Serjeants.
          
          
            1. Major.
            18. Drums & fifes.
          
          
            9. Captains.
            1. Serjt Major.
          
          
            9. Lieutenants.
            1. Qr Mr Serjt.
          
          
            9. Ensigns.
            1. Drum Majr.
          
        
504. Rank and file.
The Quarter Master and Adjutant, to be appointed from among the Subalterns, and be allowed such additional pay as may be equal to their extraordinary services.
Upon this establishment there will be twenty nine Commissioned Officers, forty eight non commissioned, & five hundred and four rank and file. Each company will consist of fifty six privates—One Company should be a light Infantry Company, to act either with or without the regiment, as the nature of the service shall require. The light infantry to be always filled from the regiment, those serving in the light infantry companies upon good behaviour to be promoted to Serjeants, as vacancies happen in the Regiment. Experience has shewn us how necessary a good body of light infantry are. A good Corps of chosen troops, may by acting together give a favourable turn to an action that could not be obtained if they were dispersed among the regiments at large. In almost every action there is but a very small proportion of the Army that engages, the rest stand ready to support them, and the fate of the day commonly declares in favour of those who push their advantages in the first of the action, and by a judicious disposition secure what they have gained.
A great army unless they are well cloathed & appointed cannot render such signal service to the States, as a lesser force properly provided;

Cloathing, Arms & Accoutrements, are as essential as men—to have men without Cloathes—without Arms or Acoutrements, they are only a burden to the States: and to have a great number of Regiments without men, the Officers are a useless expence and a charge to the Continent. Our force should be greatly superior to that of the enemies—but it must be proportioned to our abilities to raise, cloathe, equip & pay—to attempt any thing further would betray our weakness & prove destructive to our true national interest.
I should think if every State was to furnish their full compliment of Battalions, compleated to the present plan—to gether with eight of the last sixteen; it would constitute a sufficient force, and be as many as we could Cloathe, pay & equip.
A light-infantry company with each of these Battalions, will form a very formidable Corps of light troops, to be under the command of Officers appointed from the line, and formed into as many Battalions & Brigades, as will render them the most active & usefull.
Upon the present establishment, the Battalions are very far from being full & a great number of supernumerary Officers are constantly upon pay, these have been and ever will be a great burden to the Continent. And was a Regiment to be compleated upon the present establishment, they would be very unweildy, unless they were very well diciplined which is not to be expected, unless there is more time to do it in.
Military rank is of such a nature and of such consequence in the army that to preserve order & promote good government, to silence faction and discourage intrigue—to restrain vain glory and stimulate to an honest ambition, it is of the highest importance that it’s true principles be ascertained and known. Altho’ rank may be said to have no substantial good in it separate from command; yet as it is considered a badge of military distinction no Officer can give it up without incurring such a degree of military contempt, as must render him truly unhappy. Rank under this consideration is an object of such attention, that it becomes one of the strongest motives to great and dignified actions, the human breast is capable of feeling. The hopes of obtaining and the fear of loosing it, is a continual spur to ambition and military enterprize. Where the principle of rank is uncertain & dependant upon a variety of claims there is such a door open for Art, intrigue and Cabal that the whole military system may be kept continually disordered by a few designing men, who are more solicitous to obtain than ambitious to merit promotion. Harmony in an army is so essential to it’s operations that a legislator cannot too carefully guard against every thing that will have a tendency to interrupt it. Ambition is a noble principle, under proper restrictions, but becomes dangerous to the happiness of mankind when left at liberty to seek it’s objec⟨t⟩ without principle or virtue for it’s guide.

The great reason therefore for establishing rank must be to confine this boundless ambition, to discourage all kinds of art & circumvention, and excite a laudable emulation and spirit of enterprize.
Progressive rank appears the best calculated to answer those valuable purposes, altho’ it may be objected to; because it ensures promotion without special merit, & may silence those aspiring feelings which are so necessary to military greatness. Yet experience shews us that men are more afraid of marks of disgrace, than they are ambitious for applause: And notwithstanding it be a fixed principle, that rank be progressive, yet the Idea of merit should always accompany it; and if a man is entitled to promotion in a progressive line, and is without merit, he should be excluded from the right of promotion.
This principle has ever been found amongst Military Gentlemen, a sufficient motive, to a faithfull discharge of duty, & a forcible argument to great & noble actions.
If merit only was to be the principle of promotion, actions from a variety of interpretations will admit of such different complections, that persons might often get rewarded through artifice, when they had but small pretentions therefor; this will excite resentment in those who are injured, which cannot fail of keeping up a perpetual war, among the Officers—distract the councils—and retard the operations of war. Envy and revenge have a great influence upon men; persons promoted out of the common line unless their merit be very conspicuous will become objects of common envy, and the injured will ever manifest their resentment. That which is often intended as a benefit to an Officer sometimes proves his greatest misfortune, by incurring the general displeasure of the army, and instead of making him more respectable it often renders him truly contemptible.
To confine the line of promotion to the respective States independant of one another, destroys a necessary cement among the whole, for instead of forming one great Army from the collective force of each, it establishes a number of little petty armies wholly unconnected with each other. The troops being all raised by free States totally independant of each other, it fixes a perfect equality among the commanding Officers, let their nominal rank be what it may. It is easy to concieve how difficult it would be to direct such a force to any given point, where there are so many jarring interests to act in concert; the want of union among the whole and the equality among the commanding Officers of each, will ever prove a great deduction from the force and activity of the Army.
There will not only these evils arise from such an establishment, but others much greater. If the reputation of the Officers is not dependant upon the success of our arms collectively, every Officer will be for

pursuing such measures, as will give him the highest reputation in the State to which he belongs; this will draw us into a local policy too confined for the common interest. The sentiments of honor are so refin’d in an army, and jealousy & envy so prevalent; that there would be great danger of one of the Bodies counteracting another, merely for the sake of disgracing it’s Commander.
That system must be bad, which opens a door for so many evils. Our true policy would be to consider the army but as one body, the wish, end & desire of every Officer the same; then our operations would be like a well organized machine, harmony, method, subordination and order, would be observed thro’ the whole. It is contrary to the genius and spirit of the army, to submit to a command that has been subordinate; and these difficulties increase as characters become more conspicuous.
Regimental officers seldom interfere with one another, but when a person is appointed a General Officer, every contrast becomes obvious.
If the local policy of each State would admit of the Battalion’s being formed upon this progressive and subordinate plan, the army would be the most perfect and harmonious; but as the prejudices of the people are too confined for such a system, the evil can only be corrected, by giving the General Officers a common interest in the operations of the whole: both with respect to their reputation and future promotion. If a General Officer can rise only in the line of his own state, then he has only to make his court to them, without regard to the common interest; and experience shews us that particular interest is often opposed to the general good.
As I have not time to enlarge upon this subject, I shall only add, I would recommend a regimental progressive Rank—to the Field Officers a progressive rank in the line of the State, untill they arrive to the rank of General Officers; and then to rise progresively in a Continental line, the Congress ever reserving to themselves the right of rewarding particular merit.
I can think of but two principles to promote the Colonels to Brigadiers upon, that will be consistent with the gen[i]us and spirit of the Army, and preserve some kind of equality between the States in furnishing General Officers in proportion to the Regiments they send.
The first is that the oldest Colonels throughout the line should be promoted as vacancies happen or as the service requires an increase of Officers: this would be the most military & best calculated to do justice to the claims of individuals, but as the oldest Officers pretentions was founded on accidental circumstances—such as the war’s commencing in some particular part of the Continent, the Superior right of the State, may overbalance the justice of that claim. It appear⟨s⟩ to be the design of Congress in the Articles of Confederation to exercise the exclusive

right of appointing General Officers, without regarding the proportion, farther than is found consistent with the public interest, or the just claims of individuals.
The second principle which I would propose is to make a roster of all the States, & let them have appointments in the same proportion, as the States furnish Regiments.
The many disagreeable disputes that have arisen this campain between the Staff of the Army, & the Officers of the line; upon the prostitution of rank, so lavishly bestowed upon the Staff, points out the necessity of some alteration.
Rank looses it’s consequence in the Army like all other marks of distinction in civil life, when it is made too common. It is an extraordinary mark of respect in a military institution, given as an earnest to the Officers, to fortify them to face the dangers of their profession—when this badge of distinction is granted in common to the civil with the military line of the army, it looses it’s value and importance in the estimation of the latter—besides it is looked upon as an infringement of the Staff upon the honors of the line, which they want to share without being subject to the dangers of the field, the only proper price to be paid for the title.
Both departments are injured from such a prostitution of rank the Staff get above the duties of their station, and the Officers in the fighting department, begin to despise titles that can be purchased at so easy a rate. The present establishment must excite endless jealousies between the two departments the one for assuming, the other because their rights are invaded, which must ever prove a great hindrance to business and even those of the Staff, that do not presume upon their rank often feel the resentment of the fighting department; because the disgust is not only against individuals, but against the institution itself.
It must be inconsistant with every principle of good policy to degrade rank—by doing it you destroy one of the strongest motives to enterprize that can be held up to excite Ambition, in addition to this, you sap the very foundation of military honors and rob the public of that advantage which might result from a judicious distribution of them. We see in many instances men are fonder of honors than pecuniary rewards; and public oeconomy as well as the State of our funds, suggest the necessity of cultivating this disposition.
I cannot see rank in any respect necessary to the execution of the duties of the Staff department. I would not allow it to any but those that hold it in the line, unless it is the present Aid de Camps, who cannot be discharged, without injustice to many deserving characters.
The principle part of the Staff may be taken from the line that is necessary to be with the army, but to hold no rank but what they hold in the line; I would have one Brigade Commissary—one Brigade Quarter

Master, & one Brigade Forage Master, and no more. The Quarter Master General should be with the Army, and employ contractors to procure all kinds of materials for the use of it.
The numerous Staff that is now in employ, the complicated manner in which the business is executed and the impositions that are practiced upon the public, are grown into national greviences; and demand some immediate redress. Persons in these departments are often men without principle, without honor or honesty; and only improve their power to oppress the Country & defraud the public—Instances of this nature are almost daily complained of.
The Clothier Generals department has been one continual source of disappointment & complaint we have severely felt the fatal effects in the course of this campain; Some thousands of soldiers have been rendered unfit for duty for want of Cloathes, particularly Shoes & Stockings.
I cannot think the evil will be fully remedied untill every State undertakes to cloathe their own troops—greater exertions will be made in this way than any other; the Officers complaints & the Soldiers sufferings, where there are such a numerous connection as subsists between the civil and military departments cannot fail to rouse their attention & animate a proportionable exertion.
A Clothier Genl should still be continued, who should have agents in each State where large quantities of cloathing are to be sold, to purchase for the Continent at large—to supply the defects of any particular State, and to replace any extraordinary loss. Great quantities of cloathing will be wanting for these purposes. If there are regimental pay masters allowed, they should also have it in charge, under the direction of the commanding Officers of the Regiment, to provide such necessaries as it may have occasion for.
The mode of recruiting the Army I have given my opinion upon so fully upon a former occasion, that it’s almost unnecessary to add any thing here: but as the present plan may lay a foundation not only for the next Campain but for the whole war, and perhaps serve as a precedent for future generations, it becomes an object of great importance. If the several States can bring the Militia to a draft, there will never be any danger of the want of men—there will be a great saving of money & there will be no necessity for such a large number of standing forces; because, when men are to be raised by voluntary inlistments, the difficulty of recruiting always increases as our dangers & distresses multiply.
I can see no reasonable objection to drafting; it is perfectly consistant with the strictest principles of liberty, where all are put upon the same footing, & every body must allow that Society has a claim to the personal services of every individual, & when the security of the State requires it, the legislatures must have a right to tax accordingly.

I think it probable that some of the States, will be able to fill their Regiments by Voluntary inlistments, but as this is uncertain, and as it is incompetent to the emergencies of a precarious war; I could wish to see the principle of drafting established, if it was only for the sake of fixing a precedent for the future. The States may either draft for one or three years, just as the powers of Government are found to be adaquate.
